Exhibit 10.6

EXECUTION COPY

 

 

NILT TRUST,

as Transferor,

and

NISSAN AUTO LEASING LLC II,

as Transferee

 

 

SUBI CERTIFICATE

TRANSFER AGREEMENT

Dated as of May 25, 2016

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE ONE  

DEFINITIONS

     2   

Section 1.01

 

Definitions

     2   

Section 1.02

 

Interpretive Provisions

     2    ARTICLE TWO  

TRANSFER OF 2016-A SUBI CERTIFICATE

     2   

Section 2.01

 

Transfer of 2016-A SUBI Certificate

     2   

Section 2.02

 

True Sale

     3   

Section 2.03

 

Representations and Warranties of the Transferor and the Transferee

     3   

Section 2.04

 

Financing Statement and Books and Records

     6   

Section 2.05

 

Acceptance by the Transferee

     7   

Section 2.06

 

Release of Claims

     7    ARTICLE THREE  

MISCELLANEOUS

     7   

Section 3.01

 

Amendment

     7   

Section 3.02

 

Governing Law

     8   

Section 3.03

 

Severability

     8   

Section 3.04

 

Binding Effect

     9   

Section 3.05

 

Headings

     9   

Section 3.06

 

Counterparts

     9   

Section 3.07

 

Further Assurances

     9   

Section 3.08

 

Third-Party Beneficiaries

     9   

Section 3.09

 

No Petition

     9   

Section 3.10

 

No Recourse

     9   

 

Schedule I    Perfection Representations, Warranties and Covenants

 

-i-



--------------------------------------------------------------------------------

SUBI CERTIFICATE TRANSFER AGREEMENT

This SUBI Certificate Transfer Agreement, dated as of May 25, 2016 (this
“Agreement”), is between NILT Trust, a Delaware statutory trust (“NILT Trust”),
as transferor (the “Transferor”), and Nissan Auto Leasing LLC II, a Delaware
limited liability company (“NALL II”), as transferee (the “Transferee”).

RECITALS

A. Nissan-Infiniti LT (the “Titling Trust”) is a Delaware statutory trust
governed by the Amended and Restated Trust and Servicing Agreement, dated as of
August 26, 1998 (the “Titling Trust Agreement”), by and among, NILT Trust, as
grantor and initial beneficiary (in such capacity, the “Grantor” and the “UTI
Beneficiary,” respectively), Nissan Motor Acceptance Corporation, a California
corporation (“NMAC”), as servicer (the “Servicer”), Wilmington Trust Company, a
Delaware corporation with trust powers, as Delaware trustee (the “Delaware
Trustee”), NILT, Inc., a Delaware corporation, as trustee (the “Titling
Trustee”), and U.S. Bank National Association, a national banking association
(“U.S. Bank”), as trust agent (the “Trust Agent”);

B. Pursuant to the Titling Trust Agreement, the purposes of the Titling Trust
include taking assignments and conveyances of and holding in trust various
assets (the “Trust Assets”);

C. The Grantor, the UTI Beneficiary, the Servicer, the Titling Trustee, the
Delaware Trustee and the Trust Agent are entering into the 2016-A SUBI
Supplement, dated as of May 25, 2016 (the “2016-A SUBI Supplement”, and together
with the Titling Trust Agreement, the “SUBI Trust Agreement”), to (i) establish
a special unit of beneficial interest (the “2016-A SUBI”), and (ii) identify and
allocate certain Trust Assets to the 2016-A SUBI;

D. Pursuant to the SUBI Trust Agreement a separate portfolio of leases (the
“2016-A Leases”), the vehicles that are leased under the 2016-A Leases (the
“2016-A Vehicles”), and certain other related Trust Assets have been allocated
to the 2016-A SUBI;

E. The Titling Trust has issued a certificate evidencing a 100% beneficial
interest in the 2016-A SUBI (the “2016-A SUBI Certificate”) to the Transferor;

F. The Transferor and the Transferee desire to provide for the sale, transfer
and assignment by the Transferor to the Transferee, without recourse, of all of
the Transferor’s right, title and interest in and to the 2016-A SUBI
Certificate; and

G. Immediately after the transfer and assignment of the 2016-A SUBI Certificate
to the Transferee, the Transferee shall sell, transfer, and assign all of its
right, title and interest in the 2016-A SUBI Certificate to Nissan Auto Lease
Trust 2016-A, as issuer (the “Issuing Entity”) in connection with a
securitization.

NOW, THEREFORE, in consideration of the mutual agreements herein contained, and
of other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

  1   (NALT 2016-A SUBI Certificate Transfer Agreement)



--------------------------------------------------------------------------------

ARTICLE ONE

DEFINITIONS

Section 1.01 Definitions. Capitalized terms used herein that are not otherwise
defined shall have the respective meanings ascribed thereto in the Agreement of
Definitions, dated as of May 25, 2016, among the Issuing Entity, NILT Trust, as
Grantor and UTI Beneficiary, the Titling Trust, NMAC, in its individual
capacity, as Servicer and as administrative agent (in such capacity, the
“Administrative Agent”), NALL II, the Titling Trustee, the Delaware Trustee,
Wilmington Trust, National Association, a national banking association with
trust powers, as owner trustee (in such capacity, the “Owner Trustee”), the
Trust Agent, and U.S. Bank National Association, as indenture trustee (in such
capacity, the “Indenture Trustee”).

Section 1.02 Interpretive Provisions. For all purposes of this Agreement, except
as otherwise expressly provided or unless the context otherwise requires, (i)
terms used herein include, as appropriate, all genders and the plural as well as
the singular, (ii) references to words such as “herein,” “hereof” and the like
shall refer to this Agreement as a whole and not to any particular part, Article
or Section within this Agreement, (iii) references to an Article or Section such
as “Article One” or “Section 1.01” shall refer to the applicable Article or
Section of this Agreement, (iv) the term “include” and all variations thereof
shall mean “include without limitation,” (v) the term “or” shall include
“and/or,” (vi) the term “proceeds” shall have the meaning ascribed to such term
in the UCC, (vii) references to Persons include their permitted successors and
assigns, (viii) references to agreements and other contractual instruments
include all subsequent amendments, amendments and restatements and supplements
thereto or changes therein entered into in accordance with their respective
terms and not prohibited by this Agreement, except that references to the SUBI
Trust Agreement include only such items as related to the 2016-A SUBI and the
Titling Trust, (ix) references to laws include their amendments and supplements,
the rules and regulations thereunder and any successors thereto, (x) references
to this Agreement include all Exhibits hereto, (xi) the phrase “Titling Trustee
on behalf of the Trust,” or words of similar import, shall, to the extent
required to effectuate the appointment of any Co-Trustee pursuant to the Titling
Trust Agreement, be deemed to refer to the Trustee (or such Co-Trustee) on
behalf of the Titling Trust, and (xii) in the computation of a period of time
from a specified date to a later specified date, the word “from” shall mean
“from and including” and the words “to” and “until” shall mean “to but
excluding.”

ARTICLE TWO

TRANSFER OF 2016-A SUBI CERTIFICATE

Section 2.01 Transfer of 2016-A SUBI Certificate.

In consideration of the Transferee delivering (or causing to be delivered) to,
or upon the order of, the Transferor of $1,392,866,550.14 (the “Transfer Price”)
of which an amount agreed to by the Transferee and the Transferor shall be paid
to the Transferor in cash by federal wire transfer (same day) funds, and to the
extent not paid in cash by the Transferee, the remainder of the Transfer Price
shall constitute a capital contribution from NMAC to the Transferee, the
Transferor hereby absolutely sells, transfers, assigns and otherwise conveys to
the Transferee, without recourse, and the Transferee does hereby purchase and
acquire, as of the date set forth above, all of the Transferor’s right, title
and interest in and to the following (collectively, the “Assets”):

(i) the 2016-A SUBI Certificate and the interest in the 2016-A SUBI represented
thereby, including all monies due and paid or to become due and paid or payable
thereon or in respect thereof after the Cutoff Date;

 

  2   (NALT 2016-A SUBI Certificate Transfer Agreement)



--------------------------------------------------------------------------------

(ii) all of the Transferor’s rights and benefits as holder of the 2016-A SUBI
Certificate under the Servicing Agreement and the SUBI Trust Agreement;

(iii) the right to realize upon any property that underlies or may be deemed to
secure the interest in the 2016-A SUBI represented by the 2016-A SUBI
Certificate, as granted in the 2016-A SUBI Supplement and in the 2016-A SUBI
Certificate;

(iv) all general intangibles, chattel paper, instruments, documents, money,
deposit accounts, certificates of deposit, securities accounts, investment
property, financial assets, goods, letters of credit, letters of credit rights,
advices of credit and uncertificated securities, and other property consisting
of, arising from, or relating or credited to the foregoing; and

(v) all cash and non-cash proceeds of all of the foregoing.

Section 2.02 True Sale. The parties hereto intend that the sale, transfer, and
assignment of the Assets constitutes a true sale and assignment of the Assets
such that any interest in and title to the Assets would not be property of the
Transferor’s estate in the event that the Transferor becomes a debtor in a case
under any bankruptcy law. To the extent that the conveyance of the Assets
hereunder is characterized by a court or similar governmental authority as a
financing (i) it is intended by the Transferor and the Transferee that the
interest conveyed constitutes a grant of a security interest under the UCC as in
effect in the State of Delaware by the Transferor to the Transferee to secure
the Transfer Price to the Transferor, which security interest shall be perfected
and of a first priority, (ii) the Transferor hereby grants to the Transferee a
security interest in all of its right, title, and privilege and interest in and
to the Assets and the parties hereto agree that this Agreement constitutes a
“security agreement” under all applicable laws, and (iii) the possession by the
Transferee or its agent of the 2016-A SUBI Certificate shall be deemed to be
“possession by the secured party” or possession by the purchaser or a Person
designated by such purchaser, for purposes of perfecting the security interest
pursuant to the New York UCC and the UCC of any other applicable jurisdiction.

Section 2.03 Representations and Warranties of the Transferor and the
Transferee.

(a) The Transferor hereby represents and warrants to the Transferee as of the
date of this Agreement and the Closing Date that:

(i) Organization and Good Standing. The Transferor is a statutory trust duly
formed, validly existing, and in good standing under the laws of the State of
Delaware, and has the power and the authority to own its properties and to
conduct its business as such properties are currently owned and such business is
presently conducted, and had at all relevant times, and shall have, the power,
the authority and the legal right to acquire, own and sell the Assets.

 

  3   (NALT 2016-A SUBI Certificate Transfer Agreement)



--------------------------------------------------------------------------------

(ii) Due Qualification. The Transferor is duly qualified to do business as a
foreign business trust in good standing, and has obtained all necessary licenses
and approvals in all jurisdictions in which the ownership or lease of property
or the conduct of its business shall require such qualifications, except where
the failure to have any such license, approval, or qualification would not have
a Material Adverse Effect on the Transferor.

(iii) Power and Authority. The Transferor has the power and the authority to
execute and deliver this Agreement and to carry out its terms; and the
execution, delivery, and performance of this Agreement has been duly authorized
by the Transferor by all necessary corporate acts.

(iv) Binding Obligation. This Agreement constitutes a legal, valid, and binding
obligation of the Transferor, enforceable against it in accordance with its
terms, except as enforceability may be subject to or limited by bankruptcy,
insolvency, reorganization, moratorium, liquidation, or other similar laws
affecting the enforcement of creditors’ rights in general and by general
principles of equity, regardless of whether such enforceability shall be
considered in a proceeding in equity or at law.

(v) No Violation. The execution, delivery, and performance by the Transferor of
this Agreement, the consummation of the transactions contemplated by this
Agreement, and the fulfillment of the terms hereof do not (A) conflict with,
result in any breach of any of the terms and provisions of, or constitute (with
or without notice or lapse of time) a default under, the Transferor’s trust
agreement, (B) conflict with or breach any of the material terms or provisions
of, or constitute (with or without notice or lapse of time) a default under, any
indenture, agreement or other instrument to which the Transferor is a party or
by which it may be bound or any of its properties are subject, (C) result in the
creation or imposition of any Lien upon any of its properties pursuant to the
terms of any material indenture, agreement, or other instrument (other than as
permitted by the Basic Documents), (D) violate any law or, to the knowledge of
the Transferor, any order, rule, or regulation applicable to it or its
properties, or (E) contravene, violate, or result in a default under any
judgment, injunction, order, decree, or other instrument of any court or of any
federal or state regulatory body, administrative agency or other governmental
instrumentality having jurisdiction over the Transferor or any of its
properties; except, in the case of clauses (B), (C), (D) and (E) of this Section
2.03(a)(v), to the extent it would not reasonably be likely to have a Material
Adverse Effect on the Transferor.

(vi) No Proceedings. There are no proceedings in which the Transferor has been
served or, to the knowledge of the Transferor, proceedings or investigations
that are pending or threatened, in each case against the Transferor, before any
court, regulatory body, administrative agency or other tribunal, or governmental
instrumentality (A) asserting the invalidity of this Agreement, (B) seeking to
prevent the consummation of any of the transactions contemplated by this
Agreement or any other Basic Document or

 

  4   (NALT 2016-A SUBI Certificate Transfer Agreement)



--------------------------------------------------------------------------------

(C) seeking any determination or ruling that, in the reasonable judgment of the
Transferor, would materially and adversely affect the performance by the
Transferor of its obligations under this Agreement.

(vii) Title to 2016-A SUBI Certificate. Immediately prior to the transfer of the
2016-A SUBI Certificate pursuant to this Agreement, the Transferor (A) is the
true and lawful owner of the 2016-A SUBI Certificate and has the legal right to
transfer the 2016-A SUBI Certificate, (B) has good and valid title to the 2016-A
SUBI Certificate and the 2016-A SUBI Certificate is on the date hereof free and
clear of all Liens, and (C) will convey good, valid, and indefeasible title to
the 2016-A SUBI Certificate to the Transferee under this Agreement.

(b) Perfection Representations. The representations, warranties and covenants
set forth on Schedule I hereto shall be a part of this Agreement for all
purposes. Notwithstanding any other provision of this Agreement or any other
Basic Document, the perfection representations contained in Schedule I shall be
continuing, and remain in full force and effect until such time as all
obligations under the Indenture have been finally and fully paid and
performed. The parties to this Agreement: (i) shall not waive any of the
perfection representations contained in Schedule I, (ii) shall provide the
Rating Agencies with prompt written notice of any breach of perfection
representations contained in Schedule I, and (iii) shall not waive a breach of
any of the perfection representations contained in Schedule I.

(c) The Transferee hereby represents and warrants to the Transferor as of the
date of this Agreement and the Closing Date that:

(i) Organization and Good Standing. The Transferee is a limited liability
company duly organized, validly existing, and in good standing under the laws of
the State of Delaware, has the power and the authority to own its properties and
to conduct its business as such properties are currently owned and such business
is presently conducted, and had at all relevant times, and shall have, the
power, the authority and the legal right to acquire, own and sell the Assets.

(ii) Due Qualification. The Transferee is duly qualified to do business as a
foreign limited liability company in good standing, and has obtained all
necessary licenses and approvals in all jurisdictions in which the ownership or
lease of property or the conduct of its business shall require such
qualifications, except where the failure to have any such license, approval or
qualification would not have a Material Adverse Effect on the Transferee.

(iii) Power and Authority. The Transferee has the power and the authority to
execute and deliver this Agreement and to carry out its terms; and the
execution, delivery, and performance of this Agreement has been duly authorized
by the Transferee by all necessary corporate acts.

(iv) Binding Obligation. This Agreement constitutes a legal, valid, and binding
obligation of the Transferee, enforceable against it in accordance with its
terms, except as enforceability may be subject to or limited by bankruptcy,
insolvency,

 

  5   (NALT 2016-A SUBI Certificate Transfer Agreement)



--------------------------------------------------------------------------------

reorganization, moratorium, liquidation, or other similar laws affecting the
enforcement of creditors’ rights in general and by general principles of equity,
regardless of whether such enforceability shall be considered in a proceeding in
equity or at law.

(v) No Violation. The execution, delivery, and performance of this Agreement by
the Transferee and the consummation of the transactions contemplated by this
Agreement and the fulfillment of the terms hereof do not (A) conflict with,
result in any breach of any of the terms and provisions of, or constitute (with
or without notice or lapse of time) a default under, the limited liability
company agreement of the Transferee, (B) conflict with or breach any of the
material terms or provisions of, or constitute (with or without notice or lapse
of time) a default under, any indenture, agreement, or other instrument to which
the Transferee is a party or by which it may be bound or any of its properties
are subject, (C) result in the creation or imposition of any Lien upon any of
its properties pursuant to the terms of any material indenture, agreement, or
other instrument (other than as permitted by the Basic Documents), (D) violate
any law or, to the knowledge of the Transferee, any order, rule, or regulation
applicable to it or its properties, or (E) contravene, violate, or result in a
default under any judgment, injunction, order, decree, or other instrument of
any court or of any federal or state regulatory body, administrative agency, or
other governmental instrumentality having jurisdiction over the Transferee or
any of its properties, except, in the case of clauses (B), (C), (D) and (E) of
this Section 2.03(c)(v), to the extent it would not reasonably be likely to have
a Material Adverse Effect on the Transferee.

(vi) No Proceedings. There are no proceedings in which the Transferee has been
served or, to the knowledge of the Transferee, proceedings or investigations
that are pending or threatened, in each case against the Transferee, before any
court, regulatory body, administrative agency or other tribunal or governmental
instrumentality (A) asserting the invalidity of this Agreement, (B) seeking to
prevent the consummation of any of the transactions contemplated by this
Agreement, or (C) seeking any determination or ruling that, in the reasonable
judgment of the Transferee, would materially and adversely affect the
performance by the Transferee of its obligations under this Agreement.

(d) The representations and warranties set forth in this Section shall survive
the sale of the Assets by the Transferor to the Transferee, the sale of the
Assets by the Transferee to the Issuing Entity and the pledge and grant of a
security interest in the Assets by the Issuing Entity to the Indenture Trustee
(for the benefit of the Noteholders) pursuant to the Indenture. Upon discovery
by the Transferor, the Transferee or the Indenture Trustee of a breach of any of
the foregoing representations and warranties, the party discovering such breach
shall give prompt written notice to the others.

Section 2.04 Financing Statement and Books and Records.

(a) In connection with the conveyance of the Assets hereunder, the Transferor
agrees that on or prior to the Closing Date it will deliver to or at the
direction of the Transferee, with all requisite endorsements, the 2016-A SUBI
Certificate and will file on or within ten days after the Closing Date, at its
own expense, one or more financing statements with respect to the

 

  6   (NALT 2016-A SUBI Certificate Transfer Agreement)



--------------------------------------------------------------------------------

Assets meeting the requirements of applicable state law in such manner as
necessary to perfect, preserve, maintain and protect the interest of the
Transferee in the Assets (to the extent such security interest can be perfected
by the filing of a financing statement), and the proceeds thereof to the
Transferor (and any continuation statements as are required by applicable state
law), and to deliver a file-stamped copy of each such financing statement (or
continuation statement) or other evidence of such filings (which may, for
purposes of this Section 2.04, consist of telephone confirmation of such filings
with the file stamped copy of each such filing to be provided to the Transferee
in due course), as soon as is practicable after receipt by the Transferor
thereof.

(b) The Transferor further agrees that it will take no actions inconsistent with
the Transferee’s ownership of the Assets and on or prior to the Closing Date
indicate on its books, records, and statements that the Assets have been sold to
the Transferee.

Section 2.05 Acceptance by the Transferee. The Transferee agrees to comply with
all covenants and restrictions applicable to a Holder of the 2016-A SUBI
Certificate and the interest in the 2016-A SUBI represented thereby, whether set
forth in the 2016-A SUBI Certificate, in the SUBI Trust Agreement, or otherwise,
and assumes all obligations and liabilities, if any, associated therewith.

Section 2.06 Release of Claims. Pursuant to Section 3.04(b) of the Titling Trust
Agreement (as amended by Section 12.07 of the 2016-A SUBI Supplement) and
Section 12.02(b) of the 2016-A SUBI Supplement, the Transferee hereby covenants
and agrees for the express benefit of each holder from time to time of a UTI
Certificate and any other SUBI Certificate that the Transferee shall release all
claims to the UTI Assets and the related Other SUBI Assets, respectively, and,
in the event such release is not given effect, to subordinate fully all claims
it may be deemed to have against the UTI Assets or such Other SUBI Assets, as
the case may be.

ARTICLE THREE

MISCELLANEOUS

Section 3.01 Amendment.

(a) Any term or provision of this Agreement may be amended by the parties
hereto, without the consent of any other Person; provided, that (i) either (A)
any amendment that materially and adversely affects the Noteholders shall
require the consent of Noteholders evidencing not less than a Majority Interest
of the Notes voting together as a single class, or (B) such amendment shall not
materially and adversely affect the Noteholders, and (ii) any amendment that
adversely affects the interests of the Trust Certificateholder, the Indenture
Trustee or the Owner Trustee shall require the prior written consent of each
Person whose interests are adversely affected. An amendment shall be deemed not
to materially and adversely affect the Noteholders if (i) the Rating Agency
Condition is satisfied with respect to such amendment, or (ii) NALL II delivers
an Officer’s Certificate to the Indenture Trustee stating that such amendment
shall not materially and adversely affect the Noteholders. The consent of the
Trust Certificateholder or the Owner Trustee shall be deemed to have been given
if NALL II does not receive a written objection from such Person within 10
Business Days after a written request for such consent shall have been given.
The Indenture Trustee may, but shall not be obligated to, enter into or consent
to any such amendment that affects the Indenture Trustee’s own rights, duties,
liabilities or immunities under this Agreement or otherwise.

 

  7   (NALT 2016-A SUBI Certificate Transfer Agreement)



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing, no amendment shall (i) reduce the interest
rate or principal amount of any Note or change the due date of any installment
of principal of or interest in any Note, or the Redemption Price with respect
thereto, without the consent of the Holder of such Note, or (ii) reduce the
Outstanding Amount, the Holders of which are required to consent to any matter
without the consent of the Holders of at least a Majority Interest of the Notes
which were required to consent to such matter before giving effect to such
amendment.

(c) It shall not be necessary for the consent of any Person pursuant to this
Section for such Person to approve the particular form of any proposed
amendment, but it shall be sufficient if such Person consents to the substance
thereof.

(d) Prior to the execution of any amendment to this Agreement, NALL II shall
provide each Rating Agency, the Trust Certificateholder, the Transferor, the
Owner Trustee and the Indenture Trustee with written notice of the substance of
such amendment. No later than 10 Business Days after the execution of any
amendment to this Agreement, NALL II shall furnish a copy of such amendment to
each Rating Agency, the Trust Certificateholder, the Indenture Trustee and the
Owner Trustee. Any such notice to be delivered pursuant to this Agreement to any
Rating Agency shall be deemed to be delivered if a copy of such notice has been
posted on any web site maintained by NMAC pursuant to a commitment to any Rating
Agency relating to the Notes in accordance with 17 C.F.R. 240 17g-5(a)(3).

(e) Neither U.S. Bank, as trustee of NILT Trust, nor the Indenture Trustee shall
be under any obligation to ascertain whether a Rating Agency Condition has been
satisfied with respect to any amendment. When the Rating Agency Condition is
satisfied with respect to such amendment, the Transferee shall cause to be
delivered to a Responsible Officer of U.S. Bank, as trustee of NILT Trust, and
the Indenture Trustee an Officer’s Certificate to that effect, and U.S. Bank, as
trustee of NILT Trust, and the Indenture Trustee may conclusively rely upon the
Officer’s Certificate from the Transferee that a Rating Agency Condition has
been satisfied with respect to such amendment.

Section 3.02 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to any
otherwise applicable principles of conflict of laws (other than Section 5-1401
of the New York General Obligations Law).

Section 3.03 Severability. If one or more of the covenants, agreements, or
provisions of this Agreement shall be, for any reason whatever, held invalid or
unenforceable, such provisions shall be deemed severable from the remaining
covenants, agreements, and provisions of this Agreement, and such invalidity or
unenforceability shall in no way affect the validity or enforceability of such
remaining covenants, agreements, and provisions, or the rights of any parties
hereto. To the extent permitted by law, the parties hereto waive any provision
of law that renders any provision of this Agreement invalid or unenforceable in
any respect.

 

  8   (NALT 2016-A SUBI Certificate Transfer Agreement)



--------------------------------------------------------------------------------

Section 3.04 Binding Effect. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their permitted
successors and assigns.

The Transferor acknowledges and agrees that (a) (i) the Transferee may, pursuant
to the Trust SUBI Certificate Transfer Agreement, transfer and assign the 2016-A
SUBI and the 2016-A SUBI Assets represented thereby and assign its rights under
this Agreement to the Issuing Entity, and (ii) the representation, warranties
and covenants contained in this Agreement and the rights of the Transferee under
this Agreement are intended to benefit the Issuing Entity, and (b) the Issuing
Entity may, pursuant to the Indenture, pledge and grant a security interest in
the 2016-A SUBI and the 2016-A SUBI Assets represented thereby and assign the
Transferee’s rights under this Agreement to the Indenture Trustee, and (ii) the
representation, warranties, and covenants contained in this Agreement and the
rights of the Transferee under this Agreement are intended to benefit the
Indenture Trustee (for the benefit of the holders of the Notes). The Transferor
hereby consents to all such transfers, assignments, pledges and grants.

Section 3.05 Headings. The Article and Section headings are for convenience of
reference only and shall not define or limit any of the terms or provisions
hereof.

Section 3.06 Counterparts. This Agreement may be executed in any number of
counterparts, each of which so executed and delivered shall be deemed to be an
original, but all of which counterparts shall together constitute but one and
the same instrument.

Section 3.07 Further Assurances. Each party hereto shall do such acts, and
execute and deliver to the other party such additional documents or instruments
as may be reasonably requested, in order to effect the purposes of this
Agreement and to better assure and confirm unto the requesting party its rights,
powers and remedies hereunder.

Section 3.08 Third-Party Beneficiaries. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and each Holder of the 2016-A
SUBI Certificate and each Registered Pledgee, who shall be considered
third-party beneficiaries hereof. Except as otherwise provided in this
Agreement, no other Person shall have any right or obligation hereunder.

Section 3.09 No Petition. Each of the parties hereto covenants and agrees that
prior to the date that is one year and one day after the date upon which all
obligations under each Securitized Financing have been paid in full, it will not
institute against, or join any other Person in instituting against the Grantor,
the Transferor, the Titling Trustee, the Titling Trust, the Issuing Entity, any
other Special Purpose Affiliate or any Beneficiary, any bankruptcy,
reorganization, arrangement, insolvency or liquidation Proceeding or other
Proceeding under any federal or state bankruptcy or similar law.

This Section shall survive the complete or partial termination of this
Agreement, the resignation or removal of the Titling Trustee and the complete or
partial resignation or removal of the Servicer.

Section 3.10 No Recourse. It is expressly understood and agreed by the parties
hereto that (a) this Agreement is executed and delivered by U.S. Bank, not
individually or personally, but solely as trustee of NILT Trust, in the exercise
of the powers and authority conferred and

 

  9   (NALT 2016-A SUBI Certificate Transfer Agreement)



--------------------------------------------------------------------------------

vested in it, (b) each of the representations, undertakings, and agreements
herein made on the part of the Transferor, as it relates to NILT Trust, is made
and intended not as personal representations, undertakings, and agreements by
U.S. Bank, but is made and intended for the purpose of binding only NILT Trust,
(c) nothing herein contained shall be construed as creating any liability on
U.S. Bank, individually or personally, to perform any covenant, either expressed
or implied, contained herein, all such liability, if any, being expressly waived
by the parties hereto and by any Person claiming by, through or under the
parties hereto, and (d) under no circumstances shall U.S. Bank be personally
liable for the payment of any indebtedness or expenses of NILT Trust under this
Agreement or any other related documents.

[Signature Page to Follow]

 

  10   (NALT 2016-A SUBI Certificate Transfer Agreement)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers duly authorized as of the day and year
first above written.

 

NILT TRUST, as Transferor By:  

U.S. BANK NATIONAL

ASSOCIATION, as Trustee

By:  

 

Name:  

 

Title:  

 

NISSAN AUTO LEASING LLC II, as Transferee By:  

 

Name:  

 

Title:  

 

 

  S-1   (NALT 2016-A SUBI Certificate Transfer Agreement)



--------------------------------------------------------------------------------

SCHEDULE I

PERFECTION REPRESENTATIONS, WARRANTIES AND COVENANTS

In addition to the representations, warranties and covenants contained in the
SUBI Certificate Transfer Agreement, NILT Trust (“NILT Trust”), as transferor,
hereby represents, warrants, and covenants to the Nissan Auto Leasing LLC II
(“NALL II”), as transferee, as follows on the Closing Date:

1. The SUBI Certificate Transfer Agreement creates a valid and continuing
security interest (as defined in the applicable UCC) in the 2016-A SUBI
Certificate in favor of NALL II, which security interest is prior to all other
Liens and is enforceable as such as against creditors of and purchasers from
NILT Trust.

2. The 2016-A SUBI Certificate constitutes a “general intangible,” “instrument,”
“certificated security” or “tangible chattel paper,” within the meaning of the
applicable UCC.

3. NILT Trust owns and has good and marketable title to the 2016-A SUBI
Certificate free and clear of any Liens, claim or encumbrance of any Person,
excepting only liens for taxes, assessments or similar governmental charges or
levies incurred in the ordinary course of business that are not yet due and
payable or as to which any applicable grace period shall not have expired, or
that are being contested in good faith by proper proceedings and for which
adequate reserves have been established, but only so long as foreclosure with
respect to such a lien is not imminent and the use and value of the property to
which the Lien attaches is not impaired during the pendency of such proceeding.

4. NILT Trust has received all consents and approvals to the sale of the 2016-A
SUBI Certificate hereunder to NALL II required by the terms of the 2016-A SUBI
Certificate to the extent that it constitutes an instrument or a payment
intangible.

5. NILT Trust has received all consents and approvals required by the terms of
the 2016-A SUBI Certificate, to the extent that it constitutes a securities
entitlement, certificated security or uncertificated security, to the transfer
to NALL II of its interest and rights in the 2016-A SUBI Certificate hereunder.

6. NILT Trust has caused or will have caused, within ten days after the
effective date of the SUBI Certificate Transfer Agreement, the filing of all
appropriate financing statements in the proper filing office in the appropriate
jurisdictions under applicable law in order to perfect the sale of the 2016-A
SUBI Certificate from NILT Trust to NALL II and the security interest in the
2016-A SUBI Certificate (to the extent such security interest can be perfected
by the filing of a financing statement) granted to NALL II hereunder.

7. To the extent that the 2016-A SUBI Certificate constitutes an instrument or
tangible chattel paper, all original executed copies of each such instrument or
tangible chattel paper have been delivered to NALL II.

8. Other than the transfer of the 2016-A SUBI Certificate from NILT Trust to
NALL II under the SUBI Certificate Transfer Agreement and from NALL II to the
Issuing Entity under

 

    (NALT 2016-A SUBI Certificate Transfer Agreement)



--------------------------------------------------------------------------------

the Trust SUBI Certificate Transfer Agreement and the security interest granted
to the Indenture Trustee pursuant to the Indenture, NILT Trust has not pledged,
assigned, sold, granted a security interest in, or otherwise conveyed the 2016-A
SUBI Certificate. NILT Trust has not authorized the filing of, nor is aware of,
any financing statements against NILT Trust that include a description of
collateral covering the 2016-A SUBI Certificate other than any financing
statement relating to any security interest granted pursuant to the Basic
Documents or that has been terminated.

9. No instrument or tangible chattel paper that constitutes or evidences the
2016-A SUBI Certificate has any marks or notations indicating that it has been
pledged, assigned or otherwise conveyed to any Person other than the Indenture
Trustee.

 

    (NALT 2016-A SUBI Certificate Transfer Agreement)